701 So.2d 1253 (1997)
James Arron KELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1096.
District Court of Appeal of Florida, Fifth District.
December 5, 1997.
James B. Gibson, Public Defender, and Lyle Hitchens, Assistant Public Defender, Daytona Beach, for Appellant.
No appearance for Appellee.
THOMPSON, Judge.
James Aaron Kelly appeals his convictions and sentences for battery and burglary of a dwelling without a battery. He raises one issue on appeal: that the trial court erred in assessing points for moderate victim injury. We affirm.
The record shows that Kelly entered the trailer of his former girlfriend without permission and in violation of a restraining order. Once in the trailer, he assaulted her current boyfriend. The boyfriend fled the trailer and was seen by the police bleeding from the head and face. At trial, the boyfriend testified that he was attacked without provocation, and was so severely injured that he still had scars from the beating. The jury was shown the scars. His testimony was supported by Kelly's former girlfriend and the police. Kelly was convicted and the judge assessed points for moderate victim injury.
The scoring of victim injury is within the sound discretion of the trial court. Brown v. State, 652 So.2d 488 (Fla. 5th DCA 1995). In this case, the facts support the judge's assessment of points for victim injury.
AFFIRMED.
W. SHARP and ANTOON, JJ., concur.